{¶ 1} November 26, 2004, Relator, Leroy Nero, Jr., filed a complaint in mandamus with the office of the clerk of courts for Cuyahoga County.
 {¶ 2} Nero clearly captioned the complaint in the court of common pleas. The caption included "Case No. 176903," in which "Leroy D. Nero" is a defendant. Due to a clerical error, the clerk filed the complaint in mandamus as an original action in this court.
 {¶ 3} In light of Nero's clear intent to prosecute an action in mandamus in the court of common pleas, we dismiss this action sua sponte. The clerk is instructed to file Nero's complaint inState v. Nero, Cuyahoga County Court of Common Pleas Case No. CR-176903. Each party to bear its own costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ dismissed.
Dyke, P.J., concurs Calabrese, Jr., J., concurs